PER CURIAM
This case is before us on remand from the Supreme Court, which reversed our previous decision, 114 Or App 562, 566, 836 P2d 1353 (1992), and directed that we further consider the case in the light of Perez v. Bay Area Hospital, 315 Or 474, 846 P2d 405 (1993). Mann v. Dept. of Transportation, 315 Or 642, 847 P2d 856 (1993).
In Perez, the court held that the notice and limitation periods relevant to a claim that is filed by a minor against a public body, ORS 30.275, are not tolled pending the appointment of a guardian ad litem for the minor. Given that newly-announced rule, we must affirm the trial court’s dismissal of plaintiffs second claim, which sought relief for personal injuries sustained by his minor child. We adhere to the remainder of our previous opinion, which affirmed the trial court’s dismissal of plaintiffs wrongful death claim.
Affirmed.